         Case 1:19-cr-00725-JPO Document 166 Filed 01/18/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 18, 2021


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Parnas, et al., S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

        The Government writes, with the consent of defense counsel, to seek an adjournment of
the final pretrial conference currently scheduled for January 19, 2021, at 2:00 p.m., in light of the
Court’s November 30, 2020 sine die adjournment of the trial date. The parties respectfully request
that the Court adjourn the final pretrial conference sine die, until such time as a trial date is set.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                                  By: _____/s/_______________________
                                                      Rebekah Donaleski
                                                      Nicolas Roos
                                                      Aline Flodr
                                                      Assistant United States Attorneys
                                                      (212) 637-2423

cc: Defense Counsel (by ECF)
